Citation Nr: 1028107	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  07-15 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for 
service-connected residuals of shrapnel wound of the right upper 
arm with injury to muscle group VI.  

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to August 
1969.  He is the recipient of the Purple Heart and a Combat 
Action Ribbon.

This appeal comes before the Board of Veterans' Appeals (Board) 
from on appeal from a May 2006 rating decision issued by the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which granted service connection for PTSD 
and residuals of shrapnel wound of the right upper arm, and 
assigned initial 30 percent and 10 percent ratings, respectively, 
effective September 12, 2005.  The Veteran disagreed with his 
ratings and subsequently perfected an appeal.   

In July 2008, the Veteran and his spouse testified before a 
Decision Review Officer (DRO) sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.       

In a July 2008 DRO decision, an increased rating of 50 percent 
was granted for the Veteran's service-connected PTSD, effective 
September 12, 2005.  The DRO also granted an initial rating of 20 
percent for the Veteran's service-connected residuals of shrapnel 
wound of the right upper arm with injury to muscle group VI, 
effective September 12, 2005.  Although the Veteran was awarded 
higher initial ratings, such disability ratings are less than the 
maximum available rating; thus, the issues of entitlement to 
higher initial ratings for PTSD and residuals of shrapnel wound 
of the right upper arm with injury to muscle group VI remain on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Hence, such 
issues are as captioned above.  

The Board notes that, during the pendency of this appeal, the 
United States Court of Appeals for Veterans Claims (Court) held 
that a TDIU claim is part of an initial rating claim when such 
claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Specifically, when evidence of unemployability is 
submitted at the same time that a Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU will 
be considered part and parcel of the claim for benefits for the 
underlying disability.  Id.  In this case, the Board finds that 
the Veteran has submitted evidence regarding unemployability at 
his July 2008 DRO hearing at which time he testified that he was 
not gainfully employed due to his PTSD symptomatology, and as 
such, TDIU is part of the claim for benefits currently before the 
Board.  For the purpose of clarity upon remand, this issue has 
been separately captioned on the title page above.    

The issues of entitlement to an initial rating in excess of 20 
percent for service-connected residuals of shrapnel wound of the 
right upper arm with injury to muscle group VI and entitlement to 
a TDIU are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.


FINDING OF FACT

For the entire appeal period, the Veteran's service-connected 
PTSD is manifested by such symptoms as nightmares, combat 
flashbacks, trouble sleeping, avoidance, irritability, low 
frustration tolerance, and hypervigilance with a Global 
Assessment of Functioning (GAF) score ranging from 50 to 56, 
representing predominantly moderate symptoms, resulting in no 
more than moderate occupational and social impairment with 
reduced reliability and productivity due to such symptoms as mild 
impairment of short-term memory, impaired impulse control, 
depressed mood, and recurrent nightmares.  There is no evidence 
of occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood due to such symptoms as suicidal ideation, 
obsessional rituals, impaired speech, near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control, spatial disorientation, neglect of 
personal hygiene, and inability to establish and maintain 
effective relationships or total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 
9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the Veteran's claim of entitlement to a higher 
initial rating for PTSD adjudicated herein, such claim arises 
from his disagreement with the assignment of the initial rating 
assigned to his PTSD following the grant of service connection in 
the May 2006 rating decision.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required, and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Therefore, no further notice is needed under VCAA with respect to 
the Veteran's initial rating claim adjudicated herein and, 
therefore, appellate review may proceed without prejudice.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Quartuccio, 16 Vet. App. 183; see also 38 C.F.R. § 
20.1102.   

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
Veteran's service treatment records (STRs), service personnel 
records, post-service VA medical records, and statements 
submitted by or on behalf of the Veteran, including a July 2008 
DRO hearing transcript.  There is no indication of relevant, 
outstanding records which would support the Veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the Veteran was afforded VA examinations in order 
to assess the severity of his PTSD in April 2006 and April 2008.  
The VA examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).    

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to his 
initial rating claim for PTSD adjudicated herein.

Legal Criteria and Analysis 

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  
All benefit of the doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all disability 
ratings are then combined in accordance with 38 C.F.R. § 4.25.  
Pyramiding, the evaluation of the same disability, or the same 
manifestation of a disability, under different diagnostic codes, 
is to be avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14. 

Where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected disability 
exhibits symptoms that would warrant different evaluations during 
the course of the appeal, the assignment of staged ratings is 
appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned for occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411.  

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.

Total occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name, will be rated as 100 
percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (American Psychiatric 
Association 4th ed. 1994) (DSM-IV).  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness.  
American Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS 46-47 (American Psychiatric Association 4th ed. 
1994).

In the DSM-IV, a 41-50 rating indicates severe symptoms such as 
flat affect and circumstantial speech, and occasional panic 
attacks, or moderate difficulty in social, occupational, or 
school functioning, such as few friends and conflicts with peers 
or co-workers.  A 51-60 rating indicates moderate difficulty in 
social, occupational, or school functioning, such as few friends 
and conflicts with peers and co-workers, or a moderate level of 
impairment, such as flat affect, circumstantial speech, and 
occasional panic attacks.  Id.  A 61-70 rating indicates some 
difficulty in social, occupational, or school functioning or some 
mild levels of impairment, such as depressed mood and insomnia, 
but generally functioning well and has some meaningful 
interpersonal relationships.  Id.  See also Cathell v. Brown, 8 
Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (where the Court stated that a "GAF of 50 is defined as 
[s]erious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job)").       

Since the grant of service connection, the Veteran's GAF score 
was initially a 50, then, during VA treatment in June 2008, a 56, 
and upon completion of a VA examination in April 2008, a 55.  The 
Veteran submitted a claim for service connection for PTSD in 
September 2005.  He reported receiving no treatment for PTSD at 
the date of his claim. 

Evidence relevant to the severity of the Veteran's PTSD includes 
an April 2006 Compensation and Pension (C&P) Examination Report 
from the VA Medical Center (VAMC) in Bay Pines, Florida.  
According to the report, the Veteran reported working in the 
direct mail business for the last one to two years and he is 
self-employed.  He complained of persistent re-experiencing of 
traumatic events, persistent avoidance of stimuli associated with 
trauma and numbing of general responsiveness, difficulty falling 
and staying asleep, irritability or outbursts of anger, 
difficulty concentrating, hypervigilance, and exaggerated startle 
response.  The Veteran reported that he has been married for 38 
years and his wife described him as difficult and closed-off.  He 
also has a daughter with whom he describes a good relationship.  
The Veteran reported involvement with other Veterans, and 
described reading and helping others as leisure activities.  He 
believed he was not as outgoing socially.  Upon mental status 
examination, the examiner noted that the Veteran was clean and 
neatly groomed, his speech was soft and whispered, he was 
cooperative but guarded, affect was blunted, and mood was 
dysphoric.  He had good impulse control, no episodes of violence, 
his thought process was appropriate, and judgment was not 
impaired.  The Veteran had no homicidal ideation, no delusions, 
no obsessional rituals, and no panic attacks.  He had occasional 
suicidal thoughts, mild impairment of his remote memory but his 
recent memory is normal, and no problems with his activities of 
daily living.  The Veteran was diagnosed with severe, chronic 
PTSD, and a GAF score of 50 was assigned.  The examiner also 
noted that the Veteran had frequent and moderate impairment in 
the areas of decreased efficiency, decreased productivity, 
decreased reliability, inability to perform work tasks, and 
impaired work, family, and other relationships. 

A September 2006 VA Treatment Letter indicates that the Veteran 
received treatment for his PTSD on a weekly basis in individual 
sessions at the Vet Center in St. Petersburg, Florida.  He was 
diagnosed with chronic and severe PTSD related to traumas 
sustained while on active duty.  His symptoms included impairment 
in communication and judgment, decrease of functioning in almost 
all areas, frequent bouts of depression, frequent intrusive 
recollections, and avoidance of friends and social relationships.  
See September 2006 VA Treatment Letter, St. Petersburg Vet 
Center.

From October 2006 to June 2008, the Veteran was counseled during 
one-on-one sessions at the VA Outpatient Clinic in Clearwater, 
Florida.  In a June 19, 2007, Psychiatric Outpatient Note, the 
Veteran indicated that he was more stressed with work and had 
trouble sleeping.  He reported that he was a chaplain and 
performed funerals for deceased Veterans.  In a June 30, 2008 
Psychiatric Outpatient Note, he reported symptoms of re-
experiencing phenomena, avoidance, hyperarousal, combat 
flashbacks, and trouble sleeping.  He indicated that he was in 
constant contact with wounded Veterans as a volunteer and as a 
result had flashbacks of his combat experience.  The examiner 
noted that the Veteran's "irritability and low frustration 
tolerance have an adverse impact on his interpersonal 
relationships," and he has "moderate difficulty with 
interpersonal relationships and work-like functioning as a result 
of these later symptoms."  He was assessed with chronic PTSD as 
a result of his combat experience in Vietnam, and a GAF of 56.  
See June 30, 2008, Psychiatric Outpatient Note.   

The Veteran underwent another C&P examination at the Bay Pines 
VAMC in April 2008.  He reported night sweats, thrashing around 
and yelling during sleep, nightmares weekly, re-experiencing 
combat events from Vietnam, avoidance symptoms, worsening 
irritability, low frustration tolerance, and hypervigilance.  The 
Veteran also reported some effects on his employment functioning, 
specifically he reported having difficulty with others due to his 
irritability, low frustration tolerance, and disappointment with 
incompetent workers.  He reported participating in other 
activities such as work as a chaplain, work at the Clearwater 
police department, and involvement with various Veterans' 
organizations.  The examiner noted that the Veteran has mild 
social impairment, mostly in the form of irritability and anger; 
he is able to function fairly well as a chaplain with a variety 
of different Veterans' organizations; and his relationship with 
his wife has improved since he began treatment.  The examiner 
also noted that the Veteran was able to maintain his activities 
of daily living, has no problems with alcohol or substance abuse, 
and has no impairment of thought process or communication.  Upon 
metal status examination, he was alert and oriented in all 
spheres, appropriately groomed, had good eye contact, speech was 
normal, mood was euthymic with full and congruent affect, and 
insight and judgment were good.  The examiner noted no suicidal 
ideation or homicidal ideation, and no audio or visual 
hallucinations.  The diagnosis was PTSD, and a GAF score of 55 
was assigned.  See April 2008 VA PTSD Examination Report. 

Upon a review of the evidence of record, the Board finds that the 
Veteran's PTSD signs and symptoms do not more closely approximate 
the criteria for a rating greater than 50 percent.  In this case, 
the Veteran experiences nightmares, combat flashbacks, trouble 
sleeping, avoidance symptoms, worsening irritability, low 
frustration tolerance, and hypervigilance.  However, there is no 
homicidal ideation and passing suicidal ideation was noted in the 
past, but no suicidal ideation was noted on recent examination 
and treatment.  The Veteran is able to maintain responsibilities 
of self-care and family role functioning.  He reported 
experiencing irritability and low frustration tolerance which 
interfere with his social and work functioning; however, he is 
still able to maintain various volunteer activities as a chaplain 
and involvement with Veterans' organizations in varying 
capacities.  He was also consistently noted as having mild social 
impairment and moderate functioning impairment in efficiency and 
productivity.  

Therefore, the Board finds that the Veteran's symptomatology does 
not reflect more than moderate occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Likewise, the Board finds that, while 
the Veteran has testified to the fact that he is unemployable due 
to PTSD symptomatology, the evidence does not demonstrate that 
such disability results in total occupational and social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and/or memory 
loss for names of close relatives, own occupation or own name.  
In this regard, the evidence of record  reveals no inappropriate 
behavior by the Veteran.  In fact, he has been able to maintain 
his personal hygiene and other activities of daily living.  He 
has always been noted as alert and oriented.  While he has had 
difficulty adapting socially and adapting to stresses at work, he 
is still able to maintain personal care and daily functioning.  
In sum, based on all the evidence of record, the Board finds that 
an initial rating in excess of 50 percent is not warranted.

Further, the Veteran's GAF scores, as recorded during the appeal 
period, ranged from 50-56, which is indicative of predominately 
only moderate difficulty in social, occupational, or school 
functioning, such as few friends and conflicts with peers and co-
workers, or a moderate level of impairment, such as flat affect, 
circumstantial speech, and occasional panic attacks.  American 
Psychiatric Association, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 46-47 (American Psychiatric Association 4th ed. 1994).  
Moreover, the Veteran's symptomatology as described during his 
treatment and on examination has never risen to the level of 
serious (e.g. suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable to 
keep a job).       

In addition, the Board has considered whether staged ratings are 
appropriate in accordance with Fenderson, supra.  However, the 
Board has not found any variation in the Veteran's symptomatology 
or clinical findings that would warrant the assignment of any 
staged ratings in this case.  

Notwithstanding the above discussion, a rating in excess of the 
assigned schedular evaluation for the Veteran's service-connected 
PTSD disability may be granted when it is demonstrated that the 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  
To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Court 
has held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is obligated to 
liberally read all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit under 
the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 
218, 277 (1995). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are applied.  
Specifically, the Court stated that the determination of whether 
a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  In this regard, the 
Court indicated that there must be a comparison between the level 
of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as "marked interference with employment" and "frequent 
periods of hospitalization."  Third, when an analysis of the 
first two steps reveals that the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected PTSD disability 
with the established criteria found in the rating schedule.  As 
discussed in detail above, the Veteran's PTSD symptomatology is 
fully addressed by the rating criteria under which such 
disability is rated.  There are no additional symptoms of his 
PTSD disability that are not addressed by the rating schedule.  
Therefore, the Board finds that rating criteria reasonably 
describes the Veteran's disability level and symptomatology for 
his service-connected disability.  As such, the Board finds that 
the rating schedule is adequate to evaluate the Veteran's 
disability picture.  Moreover, while the Veteran's disability 
interferes with some aspects of his occupation, such interference 
is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that there are 
no attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization.  Further, 
the evidence fails to show that the disability picture created by 
the PTSD is exceptional or unusual.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).  

Therefore, the preponderance of the evidence is against the 
Veteran's claim for a higher initial rating for PTSD.  As such, 
there is not an approximate balance of positive and negative 
evidence regarding the merits of the Veteran's claim that would 
give rise to a reasonable doubt in favor of the Veteran; the 
benefit-of-the-doubt rule is not applicable, and the appeal is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).    


ORDER

An initial rating in excess of 50 percent for service-connected 
PTSD is denied.  


REMAND

The Veteran also seeks an initial rating in excess of 20 percent 
for his service-connected residuals of shrapnel wound of the 
right upper arm with injury to muscle group VI.  Additionally, as 
discussed in the Introduction, the issue of entitlement to a TDIU 
has also been raised by the record.  Based on review of the 
record, the Board finds that further development is necessary 
with respect to both of these issues.     

Pertinent to the Veteran's initial rating claim, under the 
regulations governing the rating for muscle injuries, a muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating of the same body part, unless the injuries 
affect entirely different functions.  38 C.F.R. § 4.55(a).

Review of the record reveals that the Veteran last underwent a VA 
examination regarding his shrapnel wound of the right upper arm 
disability in April 2008.  Review of the April 2008 VA Muscles 
Examination Report indicates that the Veteran complained of 
weakness in his right arm, inability to throw a ball properly or 
go bowling, occasional numbness, and hypersensitivity of the 
right upper arm to clothing and light touch.  See April 2008 VA 
Muscles Examination Report.  The VA examiner noted "no 
associated bone, joint, or nerve damage."  However, the examiner 
failed to note any testing he conducted to establish that nerve 
damage was not present despite the Veteran's complaints of 
numbness in his right arm.  The Veteran also subsequently 
testified that he has trouble with gripping objects in his right 
hand, specifically when he holds a coffee cup he loses his grip.  
See July 2008 DRO Hearing Transcript.  As such, the Board finds 
that a more contemporaneous VA examination is needed in order to 
determine the extent and severity of his service-connected 
shrapnel wound of the right upper arm, to include any 
neurological manifestations that affect entirely different 
functions than the service-connected shrapnel wound of the right 
upper arm.  See 38 C.F.R. § 4.2 (2009); Robinette v. Brown, 8 
Vet. App. 69 (1995) (VA's duty to assist includes providing a 
thorough and comprehensive medical examination).  

As noted in the Introduction, when evidence of unemployability is 
submitted during the course of an appeal from an assigned 
disability rating, a claim for a TDIU will be considered "part 
and parcel" of the claim for benefits for the underlying 
disability.  Rice, 22 Vet. App. at 453-54.  Here, the Veteran has 
claimed that he was not gainfully employed due to his PTSD 
symptomatology, and as such, a TDIU is part of the claim for 
benefits currently before the Board..  See, e.g., July 2008 DRO 
Hearing Transcript.  Accordingly, the issue of entitlement to a 
TDIU has been raised by the evidence of record in this case.  
While the Board has jurisdiction over such issue as "part and 
parcel" of the Veteran's increased rating claim, further 
development is necessary for a fair adjudication of the TDIU 
aspect of such claim.  

Upon remand, the AOJ should conduct all appropriate development, 
to include providing the Veteran with VCAA-compliant notice as to 
a TDIU, obtaining any pertinent outstanding post-service 
treatment records, and obtaining a VA examination and opinion as 
to the effect of the Veteran's service-connected disabilities, to 
include PTSD, residuals of shrapnel wound of the right upper arm 
with injury to muscle group VI, tinnitus, scar on the right upper 
arm, and scar on the right leg, on his employability.  After all 
appropriate development has been completed, the Veteran's TDIU 
claim should be adjudicated based on all evidence of record.  

Accordingly, the case is REMANDED for the following action:

 1.  Provide the Veteran with VCAA-
compliant notice regarding his claim for a 
TDIU, and request him to identify any 
outstanding VA or private treatment 
records pertaining to his service-
connected disabilities.  

2.  After obtaining any necessary 
releases, request copies of any identified 
treatment records, to include those dated 
from June 2008 to the present from the 
Clearwater, Florida, VA Community Based 
Outpatient Clinic.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
Veteran must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After the above development has been 
completed and all outstanding records have 
been associated with the claims file, the 
Veteran should be afforded an appropriate 
VA examination to determine the current 
nature and severity of his service-
connected residuals of shrapnel wound of 
the right upper arm with injury to muscle 
group VI.  All tests and studies, 
including nerve conduction testing, deemed 
necessary by the examiner should be 
conducted in conjunction with the 
examination.  Prior to the examination, 
the claims folder must be made available 
to the examiner performing the examination 
for review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Muscles Examination.  The examination must 
respond to the instructions contained 
therein.  

The examiner should describe the location 
of all the shell fragments identified with 
respect to whether they are located in 
muscle group VI or any other muscle group; 
and make a medical evaluation of the 
symptoms, if any, resulting from each of 
the shell fragments or retained bodies.  
The examiner should also indicate whether 
the Veteran's right or left hand is his 
dominant hand.    
  
The examiner is also specifically requested 
to describe applicable ranges of motion of 
the right arm in terms of degrees, and to 
determine whether there is limitation of 
motion of the right arm midway between the 
side and shoulder level or to 25 degrees 
from the side (38 C.F.R. § 4.71a, 
Diagnostic Code 5201).  

The examiner should also verify whether the 
Veteran has any neurological disabilities 
associated with his service-connected 
residuals of shrapnel wound of the right 
upper arm with injury to muscle group VI 
and whether such neurological disabilities 
affect entirely different functions than 
the service-connected shrapnel wound of the 
right upper arm.  If the affected functions 
of the neurological disabilities and the 
shrapnel wound of the right upper arm 
cannot be separated, the examiner should 
indicate such.  

All findings, and the reasons and bases 
therefore, should be set forth in 
sufficient detail.     

4.  Schedule the Veteran for an 
examination with an appropriate medical 
professional to obtain an opinion 
regarding the effect(s) of his service-
connected disabilities, which include 
PTSD, residuals of shrapnel wound of the 
right upper arm with injury to muscle 
group VI, tinnitus, scar on the right 
upper arm, and scar on the right leg, on 
his employability.  The entire claims file 
and a copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner should be requested to render an 
opinion as to whether the Veteran is 
unable to secure or follow a substantially 
gainful occupation as a result of his 
service-connected disabilities, either 
singularly or jointly, taking into 
consideration his level of education, 
special training, and previous work 
experience, but not his age or any 
impairment caused by nonservice-connected 
disabilities.  Any opinion offered must be 
accompanied by a complete rationale, which 
should reflect consideration of both the 
lay and medical evidence of record.  

5.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the Veteran's initial rating 
and TDIU claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


